Exhibit 99.1 Quest Resource Reports Third Quarter 2016 Results Increase in Adjusted EBITDA for Third Consecutive Quarter Sets Goals of Quarterly Positive Cash Flow and Adjusted EBITDA for 2017 The Colony, Texas – November 14, 2016 – Quest Resource Holding Corporation (Nasdaq: QRHC) (“Quest”), a leader in sustainability, recycling, and environmental and resource management, today announced financial results for the third quarter ended September 30, 2016. Full results can be found in Quest’s Form 10-Q.
